COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michael Rashad Craig v. The State of Texas

Appellate case number:    01-14-00420-CR

Trial court case number: 1333045

Trial court:              337th District Court of Harris County

        The time for filing the State’s brief has passed. On October 10, 2014, a late brief notice
was issued providing the State with 10 days to file a brief along with a request for extension of
time. No brief or request for extension of time has been received. The Court will proceed to
disposition of this appeal with or without the appellee’s brief if no brief is filed within 10
days of the date of this order, accompanied by a request for extension. If the State does not
intend to file a brief, it should inform the Court within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: November 6, 2014